ORDER
The Disciplinary Review Board on December 6, 1995, having filed with the Court its decision concluding that ANTHONY M. PALAZZO of ALLENHURST, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of three months for violation of RPC 8.4(b) by his arrest for possession of cocaine;
*301And the Disciplinary Review Board having further concluded that respondent should submit periodic urinalysis reports to the Office of Attorney Ethics on a schedule to be established by that office, for a period of one year and until further Order of the Court;
And good cause appearing;
It is ORDERED that ANTHONY M. PALAZZO is hereby suspended from practice for a period of three months, effective March 1,1996, and until the further Order of the Court; and it is further
ORDERED that respondent submit periodic urinalysis reports to the Office of Attorney Ethics on a schedule to be established by that office, for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.